 1   ROCKWELL, KELLY, DUARTE & URSTOEGER, LLP
     By: Sharon E. Kelly
 2   State Bar No. 187936
     P.O. Box 0142
 3   Modesto, CA 95353
     Phone (209) 521-2552
 4   Fax: (209) 526-7898
 5   Attorneys for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                                      )
11   DENISE MARIE BENNETT,            )                    Case No.: 1:18-cv-00858-SKO
                                      )
12            Plaintiff,              )                    STIPULATION AND ORDER
                                      )                    TO EXTEND TIME
13       vs.                          )
                                      )                    (Doc. 8)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15             Defendant              )
16

17            IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the
18   Court, to extend the time by 20 days, to December 19, 2018, for plaintiff to serve plaintiff’s letter
19   brief.
20            The parties further stipulate that the Court’s Scheduling Order shall be modified
21   accordingly.
22   ///
23   ///
24   ///
25   ///

                                                       1
 1            Plaintiff’s attorney has a heavy trial workload and requests additional time to review the

 2   file and prepare the letter brief.

 3   Dated: November 27, 2018                       Respectfully submitted,

 4                                                  By: /s/ Sharon E. Kelly
                                                    SHARON E. KELLY
 5                                                  Attorney for Plaintiff
 6   Dated: November 27, 2018                       MCGREGOR W. SCOTT
                                                    United States Attorney
 7                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
 8                                                  Social Security Administration
 9                                                  By: /s/ Marcelo N. Illarmo
                                                    (As authorized via email)
10                                                  MARCELO N. ILLARMO
                                                    Special Assistant United States Attorney
11                                                  Attorney for Defendant
12

13
                                                   ORDER
14

15            Pursuant to the parties’ above stipulation (Doc. 8), IT IS HEREBY ORDERED that

16   Plaintiff is granted an extension of time to December 19, 2018, to serve her Confidential Letter

17   Brief. All other deadlines set forth in the Scheduling Order (Doc. 3) are modified accordingly.

18
     IT IS SO ORDERED.
19

20   Dated:     November 28, 2018                                  /s/   Sheila K. Oberto             .
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25


                                                       2
